WALKER, P. J.-
“Any person operating or managing a billiard or pool table on which the public can play, whether for pay or not, who knowingly permits any minor, to play thereon, or loiter on the same premises, must, on conviction, be fined not less than-fifty dollars.” — Code, § 6992. The indictment in .this case charged the commission of the offense created by the statute just quoted. There was evidence tending to prove that one who- was a minor to the knowledge of the defendant was in the latter’s poolroom, in which the public played pool, with a cue in his hand and standing around the pool table; the defendant at the time being in the same room, and knowing what the minor was doing, and making no objection thereto until, upon another person coming in and remonstrating with the minor because of his conduct, the defendant told the minor that he could not play in there, whereupon the minor walked out. While the evidence was to the effect that it was only a very short time before this occurrence that the defendant had entered the poolroom and became aware of what the minor was doing, yet it cannot be said of the evidence that it furnished no support for a finding that the defendant knowingly permitted the .minor to play on his pool table or to loiter in his poolroom. The question was one for the jury, and the court properly refused to give the written charge requested by the defendant.
Affirmed.